DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7, 10 and 16 include limitations pertaining to “non-destructive (music) editing” of a musical score.  However it is unclear how a musical score can be edited in a non-destructive manner, as any editing that is performed would change/alter the content within the musical score with respect to its original content.  Such changing of original content would be destructive to the original content. 
Claims 1 and 10 include limitations pertaining to “said selection(s)”.  However the claims previously describe several selections that are optionally made.  It is unclear which of the previously described selections applicants intend to reference.
Claims 2-6, 8, 9, 11-15 and 17 depend from claims 1 or 10 and therefore inherit all claimed limitations.  These claims do not correct the deficiencies of claims 1 or 10.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-14, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hogan (US 2011/0283866 A1).
Claims 1 and 10: Hogan discloses an integrated system and computerized method for non-destructive music editing, question creation and assessment using digital devices, which includes a digital device (learner terminal) (page 1 ¶ [0009]).  Code is included which enables non-destructive editing (highlighting) of a musical score/music (sheet music) (page 8 ¶ [0151]) by an instructor (page 4 ¶ [0077]-[0081]).  The instructor is provided on a digital device (page 2 ¶ [0016]) with non-destructive editing options including selection of a musical part that is made visible for repeating a 
Claims 2 and 11: Hogan discloses an integrated system and method as stated above, where the musical score/music is provided by the instructor (page 8 ¶ [0151]).
Claims 3 and 12: Hogan discloses an integrated system and method as stated above, where the creation of questions is a multiple choice (choosing from a range of possible answers) and notation through use of sheet music (page 8 ¶ [0151]).
Claims 4 and 13: Hogan discloses an integrated system and method as stated above, where the multiple choice comprises identifying notes on a musical score (sheet music) (page 8 ¶ [0151]).
Claims 5 and 14: Hogan discloses an integrated system and method as stated above, where the creation of notation comprises highlighting one or more elements on a musical score (sheet music) (page 8 ¶ [0151]).
Claims 7 and 16: Hogan discloses an integrated system and method as stated above, where the non-destructive editing musical score/music allows creation of an extract (left hand notes in a segment) comprising selection of starting and finishing measures and beat from a musical score (page 9 ¶ [0154]-[0157]).
Claim 8: Hogan discloses an integrated system as stated above, where the extract is re-used in multiple questions corresponding to the student's left hand (LH), right hand (RH), and both hands (BH) (page 9 ¶ [0156]-[0157]).
Claims 9 and 17: Hogan discloses an integrated system and method as stated above, where code is included that enables assessment to be communicated to the student as a score (page 8 ¶ [0151]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hogan (US 2011/0283866 A1) in view of Henkel (US 7,453,036 B1).
Claims 6 and 15: Hogan discloses an integrated system and method as stated above, but fails to disclose the creation of questions to be a tapping comprising one of tapping a displayed musical score to a click track, tap along with a played musical score or remember and tap a played musical score.
However Henkel teaches an integrated system and method where a student taps along with a musical score to practice rhythm of a music (column 10 lines 22-24).
Given the teachings of Henkel, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the integrated system and method disclosed in Hogan with providing the creation of questions to be a tapping comprising tapping along with a played musical score.  Doing so would provide 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J UHLIR whose telephone number is (571)270-3091.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                             August 27, 2021